DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the open area which is exposed as the raw fabric is cut" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  This will be read as referring to the “an open area of the cover” in line 8 for the purposes of this action, but this could equally be requiring an open area of the raw fabric or an open area of some other material or object.
1 recites the limitation "the direction of transfer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 recites “the open area” in line 2, but does not define whether this requires “the open area of the cover” or “the open area which is exposed”.
	Claim 3 recites “width corresponding to the size” in lines 1-2, but does not define a manner in which a width of the sealing member must correspond with some size dimension of the notches.
Claim 4 recites the limitation "the space" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the open area which is exposed as the raw fabric is cut" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the direction of transfer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the spacing between notches on a first side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the spacing between notches on a second side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “notches are formed in a staggered manner on opposite sides of the sealing member” in line 3, but does not define whether this requires notches on each side to have staggered separation or requires notches on one side to be staggered relative to notches on the opposite side.
	Claim 8 recites “those on one side”, but “those” could refer to anything on opposite sides of the sealing member, so is not defined.  This will be interpreted as “notches on one side”. Additionally, this recites “corresponding ones”, which is not defined for the same reason, will be interpreted as “corresponding notches”.
corresponding [notches] on the other side” in lines 4-5, but does not define a manner of correspondence required in order to meet the claim.  Because the spacing of notches on either side can be different (first spacing and second spacing), notches are not required to be adjacent and there need not be the same number of notches on opposite sides, so notches could correspond in an indefinite number of different manners.
Claim 9 recites the limitation "the width of the notches at at least one side" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the notches at at least one side" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the width of notches near the center" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the notches near the center" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the center" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the shape" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the rear" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the foremost part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “so as to correspond to the first link” in lines 6-7, but does not define a manner of correspondence required in order to meet the limitation.
Claim 12 recites the limitation "the bottom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the spacing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “according to the curvature” in lines 2-3, but does not define a manner in which the spacing must accord with the curvature.  (How must they be related in order to meet the limitation?).
Claim 24 recites the limitation "the curvature" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the shape" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “according to the curvature” in line 2, but does not define a manner in which the spacing must accord (correspond) with the curvature.
Claim 25 recites the limitation "the curvature" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the central angle of triangular notches" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites “according to the curvature” in lines 2-3, but does not define a manner in which the spacing must accord (correspond) with the curvature.
Claim 26 recites the limitation "the curvature" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  line 4 recites “cutting … by using a cutting portion”, but does not define how a cutting portion must be used in order to cut the raw fabric using the cutting portion.
Claim 27 recites the limitation "the open area which is exposed as the raw fabric is cut" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  While the claim recites “an open area of the cover” in line 6, “the open area which is exposed” is not definitely the same as the “open area of the cover” of line 6 because it could also reference an open area that was not exposed while the fabric is not performing the cutting step claimed.
Claim 27 recites the limitation "the direction of transfer" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the curvature" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites “according to the calculated curvature” in line 7, but does not define a manner in which forming notches must accord (correspond) with the curvature.
Claim 29 recites “determining parameters related to notches” in line 2, but does not define what parameters must be determined, and does not define how parameters must “be related” to the notches, as anything would have some relation to the notches.
Claim 29 recites “according to the curvature” in line 3, but does not define a manner in which determining parameters must accord (correspond) to the extracted curved section.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support portion for supporting” in claims 1 and 4, “compressing portion for compressing” in claims 1 and 4, “sealing member cutting portion for forming notches” in claim 4, “movable portion that supports … and slides” in claim 13, and “sealing member separating portion that … completely cuts and separates” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claims 1 and 4 recite “support portion for supporting”, which requires the generic structure “portion” followed by the functional language “for supporting” without providing sufficient structure to perform the claimed function.  This will be interpreted as:  base 110, described in applicant’s specification at paragraph 67 and throughout, and shown in figures 1 and 2; and equivalents thereof.
	Claims 1 and 4 recite “compressing portion for compressing”, which requires the generic structure “portion” followed by the functional language “for compressing” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 120, described in applicant’s specification at paragraph 69, and shown in figures 1 and 2; and equivalents thereof.
	Claim 4 recites “sealing member cutting portion for forming notches”, which requires the generic structure “member” followed by the functional language “for forming” without reciting sufficient structure to perform the function claimed.  This will be interpreted as:  structure 170, described in applicant’s specification at paragraph 83, and shown in figures 5A, 5B, 6A, and 6B; and equivalents thereof.
	Claim 13 recites “movable portion that supports … and slides”, which requires the generic structure “portion” followed by the functional language “that supports … and slides” without providing sufficient structure to perform the function claimed.  This will be interpreted as:  structure 155b, described in applicant’s specification at paragraph 88-90, and shown in structure 155 in figures 3 and 5A; and equivalents thereof.
	Claim 21 recites “sealing member separating portion that … completely cuts and separates”, which requires the generic structure “portion” followed by the functional language “that … completely cuts and separates” without providing sufficient structure to perform the function claimed.  This will be interpreted as:  structures 210 and 212, described in applicant’s specification at paragraph 128, and shown in figure 10; and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE (KR 10 1485508; citations to translation attached).
	Regarding claim 1, LEE teaches a support portion 110, a compressing portion 120, a cutting portion 140 that can be transferred above the support to cut, and a sealing portion 150 that is capable of being transferred with the cutting portion and feeding a tape sealing member, wherein the apparatus is capable of performing the functions claimed and is functionally capable of working upon a sealing member material having notches on a transverse side (figs. 2-3; para. 31).
	Regarding claims 2-3, the apparatus of LEE is functionally capable of working upon a sealing member (tape) material with an adhesive coat or a width corresponding to notch sizes.
 

Allowable Subject Matter
Claims 4-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Utilizing notched tape sealing member is disclosed in the prior art, as shown by TRIMBLE (US 3,402,091), YOO (JP 20-2003-0004765; provided by applicant), and LIM (KR 10 0678607; provided by applicant).  However, the prior art of record does not teach or fairly suggest a fabric cutting device wherein the sealing portion comprises a sealing member cutting portion that can form notches on at least one side of the sealing member, as interpreted.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: GERBER et al. (US 5,256,238), STRAUSS (US 2015/0013514), BAUER et al. (US 4,680,442), SMYTHE, Jr. (US 5,481,083), GUTE (US 5,061,331), MIKKELSEN (US 7,615,128), CHERN (US 7,320,351), GOLDSWORTHY et al. (US 3,810,805), and LODDE et al. (US 2018/0016472).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        November 9, 2021